NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDUARDO PADRON ZEQUEIRA,                         No.   20-72356

                Petitioner,
                                                 Agency No. A201-450-940
 v.

MERRICK B. GARLAND, Attorney                     MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 7, 2021**
                               San Francisco, California

Before: TASHIMA and GRABER, Circuit Judges, and VRATIL,*** District
Judge.

      Petitioner Eduardo Padron Zequeira, a citizen of Cuba, seeks review of a

decision by the Board of Immigration Appeals (“BIA”) that denied Petitioner’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Kathryn H. Vratil, United States District Judge for the
District of Kansas, sitting by designation.
request for asylum, withholding of removal and protection under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252 and deny the

petition for review.

      1. Substantial evidence supports the agency’s adverse credibility finding.

Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014). The immigration judge (“IJ”)

noted that the extent of Petitioner’s injuries “seem[s] to expand with each telling.”

Indeed, Petitioner’s description of the events of November 7, 2018—the most severe

interaction that Petitioner allegedly had with Cuban officials before he came to the

United States—evolved. During Petitioner’s credible fear interview, he stated that

the police hit him in the stomach and slapped him in the face. In his asylum

application, Petitioner stated that the police beat him with batons. Then, while

testifying in front of the IJ, Petitioner said—for the first time—that police stood on

his knees and caused pain that recurs to this day.1 Although the omission of details

cannot form the sole basis of an adverse credibility finding, Bandari v. INS, 227 F.3d

1160, 1166–67 (9th Cir. 2000), inconsistencies and embellishments in the basis of

the asylum claim are sufficient to support an adverse credibility determination,

Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011). Considering that Petitioner’s

basis for seeking asylum is persecution due to political opinion, inconsistent



      1
             The IJ also found it implausible that petitioner could have a grown
adult stand on his knee but not require medical attention.

                                          2                                   20-72356
statements about the severity of the harm that he suffered at the hands of government

officials rise above the level of mere omission of detail. Petitioner’s explanations—

which fail to explain his omissions—do not compel a contrary result.2

      2. Substantial evidence supports the agency’s determination that Petitioner

failed to present sufficient corroborating evidence to rehabilitate his testimony or

independently meet his burden of proof. Petitioner provides no explanation for why

he lacks medical documentation to support his claim. In his briefing, Petitioner

relies on his testimony before the IJ where he stated that “[his doctor was] only able

to do a certificate like as an employer because otherwise they are not able to do it.”

This comment does not compel us to conclude that corroborating evidence is

unavailable to Petitioner. 8 U.S.C. § 1252(b)(4).

      3. In his opening brief, Petitioner did not argue that the BIA erred in rejecting

his claim for CAT protection. Therefore, Petitioner has forfeited that issue. Rizk v.

Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011).

PETITION FOR REVIEW DENIED.

PETITION FOR STAY OF REMOVAL DENIED AS MOOT.




      2
             The IJ also found petitioner’s demeanor “evasive,” a finding that
Petitioner does not challenge.

                                          3                                    20-72356